NOT FOR PUBLICATION

                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY


CMC FOOD, INC., a New Jersey corporation,
and MICHAEL CULLEY, Individually,           Civil No. 18-8939 (KSH) (CLW)

                 Plaintiffs,

     v.

MITLITSKY EGGS, LLC and RICHARD
MITLITSKY, Individually, GIROUX’s
POULTY FARM, INC.,

                 Defendants.


MITLITSKY EGGS, LLC,

                 Counterclaimant,

     v.                                                Opinion

CMC FOOD, INC.

                 Counterclaim-Defendant.


MITLITSKY EGGS, LLC,

                 Third-Party Plaintiff,

     v.

GIROUX’S POULTY FARM, INC.,

                 Third-Party Defendants.
Katharine S. Hayden, U.S.D.J.

I.      Introduction
        Plaintiffs, CMC Food Inc. (“CMC”) and Michael Culley (“Culley”), sued

defendants Mitlitsky Eggs, LLC (“Mitlitsky Eggs”) and Richard Mitlitsky (“Mitlitsky”)

asserting, among other things, contract, trademark, and intentional tort claims. (D.E.

1.) Mitlitsky Eggs filed a counterclaim, which it subsequently amended, bringing four

causes of action against CMC.1 (D.E. 53.) Before the Court are Mitlitsky’s motion to

dismiss for lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2) (D.E. 51), and

CMC’s motion to dismiss the amended counterclaim pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief can be granted (D.E. 43). As set

forth below, Mitlitsky’s motion is denied, and CMC’s is granted in part and denied in

part.

II.     Background
        The Court derives the following pertinent facts to the pending motions from the

second amended complaint (the “SAC”) and amended counterclaim, and accepts them




1
  Mitlitsky Eggs improperly indicated on the docket that the amended counterclaim is
also brought by Mitlitsky and that Culley is also a counterclaim-defendant. A review of
the amended counterclaim makes clear that Mitlitsky Eggs is the only counterclaimant
and CMC is the only counterclaim-defendant.
                                           2
as true for purposes of these motions. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11

(3d Cir. 2009); Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002).2

       CMC “is a leader in developing, manufacturing and marketing fresh shell eggs

and egg products,” and its “reputation for superior quality egg products has developed

and expanded across multiple products and markets.” (D.E. 52 (“SAC”) ¶ 10.) It does

business under three registered trademarks: (i) THE FARMER’S HEN®, (ii) CMC®,

and (iii) 2 EGGS A DAY R OK!!® (collectively, the “CMC Marks”). (Id. ¶ 11.) The

CMC Marks are widely recognized and promoted in the eastern United States. (Id. ¶

15.) Therefore CMC “maintains strict quality control standards for all of its products.”

(Id. ¶ 17.)

       In approximately 2007, plaintiffs and Mitlitsky Eggs “entered into the first of

several agreements, wherein CMC, serving as a consultant, agreed to aid Mitlitsky Eggs

in the sale and merchandizing of eggs to distributors and retailers.” (Id. ¶ 20.)

Subsequently, in about 2014, CMC agreed to allow Mitlitsky Eggs to distribute its

products to supermarkets and retailers with the use of the CMC Marks (the “Mitlitsky-

CMC Agreement”). (Id. ¶ 21; D.E. 53, Amended Counterclaim (“Am. Counterclaim”)



2
  The motions before the Court, as originally filed, were not targeted at the now
operative pleadings. After Mitlitsky filed his motion to dismiss, plaintiffs filed the SAC,
and after CMC filed its motion, Mitlitsky Eggs filed an answer to the SAC that
incorporates the amended counterclaim. No substantive changes were made in the
SAC or amended counterclaim that affect the pending motions, and the parties agree
that they are ripe for decision. This opinion cites to the most recent, operative
pleadings.
                                            3
¶ 3.) Plaintiffs allege that “Mitlitsky, as principal of Mitlitsky Eggs, accepted and ratified

the terms of the Mitlitsky-CMC Agreement on behalf of Mitlitsky Eggs and himself.”

(SAC ¶ 22.)

       Plaintiffs claim that in or about September 2017, CMC discovered that Mitlitsky

Eggs “was selling more eggs bearing the CMC Marks than it was buying.” (Id. ¶ 24.)

After investigating further, CMC learned that Mitlitsky Eggs was buying eggs from a

third-party supplier and selling them using the CMC Marks. (Id. ¶ 25.) In other words,

plaintiffs maintain that Mitlitsky Eggs was passing the third-party eggs “off to the public

as genuine CMC eggs.” (Id.) Plaintiffs believe that defendant Giroux’s Poultry Farm,

Inc. (“Giroux”) was supplying Mitlitsky Eggs with the eggs that it was passing off as

CMC eggs. (Id. ¶ 26.)

       Earlier, in about 2014, CMC and Giroux had “entered into an agreement

whereby Giroux would supply Hannaford Supermarkets with an 18-pack of CMC eggs,

and pay a royalty to CMC in connection with these sales” (the “Giroux-CMC

Agreement”). (Id. ¶ 27.) Plaintiffs contend that Giroux and Mitlitsky Eggs worked

together without its knowledge or consent “to produce a second SKU of CMC eggs,

one that Giroux was not authorized by CMC to sell under the Giroux-CMC

Agreement.” (Id. ¶ 29.) Plaintiffs allege that “[u]pon information and belief, Mitlitsky

and Mitlitsky Eggs were aware of CMC’s relationship with Giroux and vice-versa at

least as early as 2016.” (Id. ¶ 30.)



                                              4
      Plaintiffs further maintain that Mitlitsky, Mitlitsky Eggs, and Giroux used their

relationships with CMC to “conceive[] of a plan wherein Mitlitsky and Mitlitsky Eggs

[would] obtain CMC’s egg containers bearing CMC’s Marks, have the containers

delivered to Giroux, [which], in turn, [would] then pack[] CMC’s containers with its

eggs and sell[] them such that purchasers [would be] deceived into buying what they

believe[d] [were] genuine CMC egg products.”         (Id. ¶ 31.)   Plaintiffs claim that

defendants charged customers a premium for those eggs. (Id. ¶ 32.)

      Plaintiffs assert that they approached Mitlitsky and Mitlitsky Eggs around mid-

January 2018 and demanded that they return all products with CMC Marks in their

possession for CMC’s inspection. (Id. ¶ 35.) They further allege that Mitlitsky and

Mitlitsky Eggs refused, and “instead attempted to ‘unload’ the infringing merchandise”

by selling it to Bozzuto’s Inc. (“Bozzuto’s”), a Connecticut-based wholesaler with which

CMC does business. (Id. ¶ 36.) Plaintiffs maintain that Bozzuto’s permitted them to

inspect its warehouse where they learned that “Mitlitsky Eggs had sold its entire

inventory of products bearing the CMC Marks to Bozzuto’s at below-market rates for

genuine CMC eggs.” (Id. ¶ 37.)

      In late January 2018, plaintiffs claim that they requested answers from Giroux

regarding its involvement with Mitlitsky and Mitlitsky Eggs’ alleged “scheme.” (Id. ¶

38.) They maintain that Giroux (i) admitted that it “had packed and shipped egg

products bearing the CMC Marks for which CMC did not receive a benefit”; and



                                           5
“downplay[ed] the number of units, i.e., cartons of eggs sold in connection” with the

conduct. (Id. ¶ 39.)

      On February 2, 2018, plaintiffs contend that they informed Mitlitsky and

Mitlitsky Eggs by letter that they were terminating the Mitlitsky-CMC Agreement. (Id.

¶ 40.) According to plaintiffs, Mitlitsky and Mitlitsky Eggs have failed to comply with

that letter and have instead continued to infringe the CMC Marks. (Id. ¶¶ 41-42.)

      In the counterclaim, Mitlitsky Eggs alleges that as result of the parties’ business

relationship from 2014 through February 2018, CMC obtained knowledge about (i) the

identity of its clients and customers, including Bozzuto’s, (ii) the identity of the buyers

employed by its clients and customers, (iii) the quantity of eggs and egg products

purchased by its clients and customers, (iv) the prices at which it sold eggs and egg

products, and (v) “other proprietary and confidential business information.” (Id. ¶ 6.)

Mitlitsky Eggs contends that CMC wrongfully used this information to solicit business

from Bozzuto’s, which had been its customer for more than 20 years. (Id. ¶ 7.) CMC

“maliciously and with [] specific intent [] disrupt[ed] the contractual relationships

between” it and “its clients and customers” by “offer[ing] to sell eggs and egg products”

to those clients and customers “at prices that were lower” than Mitlitsky Eggs would

have offered. (Id. ¶ 8.) Thus Mitlitsky Eggs asserts that CMC “wrongfully us[ed]

information gained from its distributor relationship” to secure business from Mitlitsky

Eggs’ clients and customers. (Id. ¶ 9.) Mitlitsky Eggs further contends that after the

February 2018 termination of the Mitlitsky-CMC Agreement, CMC made “negative and
                                            6
derogatory statements” to Mitlitsky Eggs clients and customers with the intent to cause

them to terminate their relationships with Mitlitsky Eggs. (Id. ¶¶ 11-12.) As a result,

Mitlitsky Eggs maintains that its clients and customers, including Bozzuto’s, stopped

doing business with it or “significantly reduced the volume of eggs being” purchased.

(Id. ¶ 10.) But for that conduct, Mitlitsky Eggs contends that it would have continued

to do business with those clients and customers. (Id. ¶ 14.)

      On May 8, 2018, plaintiffs filed a complaint against Mitlitsky and Mitlitsky Eggs.

(D.E. 1.) On July 5, 2018, Mitlitsky and Mitlitsky Eggs answered, Mitlitsky raised an

affirmative defense for lack of personal jurisdiction, and Mitlitsky Eggs filed a

counterclaim against CMC and a third-party complaint against Giroux. (D.E. 11.)

      After answering on July 12, 2018, Mitlitsky filed a motion to dismiss for lack of

personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). (D.E. 14.) On August 9,

2018, CMC filed a motion to dismiss the counterclaim under Fed. R. Civ. P. 12(b)(6)

for failure to state a claim upon which relief can be granted. (D.E. 23.) The Court

administratively terminated CMC’s motion to dismiss (D.E. 31) and granted Mitlitsky

Eggs leave to file an amended counterclaim (D.E. 38), which Mitlitsky Eggs filed on

November 26, 2018, asserting four claims: (Count One) tortious interference with

existing economic advantage; (Count Two) tortious interference with prospective

economic advantage; (Count Three) breach of the implied covenant of good faith and




                                           7
fair dealing; and (Count Four) unjust enrichment (D.E. 39).3 CMC moved to dismiss

the amended counterclaim. (D.E. 43.)

       More procedural volleys followed. On January 30, 2019, the Court

administratively terminated Mitlitsky’s motion to dismiss when it granted plaintiffs leave

to file an amended complaint, in which it added Giroux as a defendant. (D.E. 47, 48,

49.)

       On February 8, 2019, Mitlitsky re-filed his motion to dismiss for lack of personal

jurisdiction. (D.E. 51.) Plaintiffs filed the SAC on February 22, 2019. (SAC.) Mitlitsky

Eggs answered the SAC, and reasserted its amended counterclaim and third-party claim

on February 25, 2019. (D.E. 53.) Mitlitsky did not join in Mitlitsky Eggs’ answer, but

he did reassert his affirmative defense for lack of personal jurisdiction. (Id., Second

Affirmative Defense.)

III.   Discussion
       A.     Mitlitsky’s Motion to Dismiss for Lack of Personal Jurisdiction
              1.     Standard of Review
       Pursuant to Fed. R. Civ. P. 12(b)(2), a party may move to dismiss for lack of

personal jurisdiction. In deciding, a court “‘must accept all of the plaintiff’s allegations

as true and construe disputed facts in favor of the plaintiff.’” Pinker, 292 F.3d at 368

(quoting Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992)).

3
 The Court adopts CMC’s characterizations of the causes of action in the amended
counterclaim because Mitlitsky Eggs does not specify the claim each count purports to
bring and does not dispute CMC’s characterizations.
                                             8
Nevertheless, the plaintiff bears “the burden of demonstrating facts that established [a

prima facie case of] personal jurisdiction.” Fatouros v. Lambrakis, 627 F. App’x 84, 86–87

(3d Cir. 2015); see also Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 94 (3d Cir. 2004) (“To

defeat Appellee’s motion to dismiss for lack of personal jurisdiction, [plaintiff] was

required to present a prima facie case that jurisdiction existed.”). To sustain that

burden, “a plaintiff must establish jurisdictional facts ‘through sworn affidavits and

competent evidence. . . . At no point may a plaintiff rely on the bare pleadings alone in

order to withstand a defendant’s Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction. Once the motion is made, plaintiff must respond with actual proofs, not

mere allegations.’” Benitez v. JMC Recycling Sys., Ltd., 97 F. Supp. 3d 576, 581 (D.N.J.

2015) (Irenas, J.) (alteration in original) (citation and internal quotation marks omitted)

(quoting Machulsky v. Hall, 210 F. Supp. 2d 531, 537 (D.N.J. 2002) (Brotman, J.)).4


4
  As an initial matter, plaintiffs argue that Mitlitsky waived his right to move to dismiss
for lack of personal jurisdiction because he answered the original complaint before filing
this motion. Fed. R. Civ. P. 12(b) provides that a motion to dismiss for lack of personal
jurisdiction “must be made before pleading if a responsive pleading is allowed.” See also
Fed. R. Civ. P. 12(h) (requiring a party to assert the defense of lack of personal
jurisdiction at the first opportunity). As Mitlitsky notes, some courts in this District
have permitted defendants to file a motion to dismiss for lack of personal jurisdiction
after filing an answer so long as the defendant raised it as an affirmative defense in that
pleading. See, e.g., Benitez., 97 F. Supp. 3d at 580 n.3 (“[T]he Court notes that JMC filed
the instant motion to dismiss after answering the Complaint, despite the requirement
that motions pursuant to Rule 12(b) be made ‘before pleading if a responsive pleading
is allowed.’ Fed. R. Civ. P. 12(b). However, courts in the Third Circuit have generally
been unwilling to deny such motions as untimely when a defendant included the same
grounds as an affirmative defense in its answer.”); Database Am., Inc. v. Bellsouth Advert.
& Pub. Corp., 825 F. Supp. 1195, 1215 n.36 (D.N.J. 1993) (Lechner, J.) (“BAPCO
preserved the defense of lack of personal jurisdiction in its answer. Accordingly, under
                                              9
              2.        The Court May Exercise Personal Jurisdiction Over Mitlitsky
       Pursuant to Fed. R. Civ. P. 4(e), “a district court may exercise personal

jurisdiction according to the law of the state where it sits. ‘New Jersey’s long-arm statute

provides for jurisdiction coextensive with the due process requirements of the United

States Constitution.’” Malek v. Chef’s Roll, Inc., No. 18-3205, 2019 WL 3854303, at *3

(D.N.J. Aug. 16, 2019) (Martinotti, J.) (quoting Miller Yacht Sales, 384 F.3d at 96).

Accordingly, under New Jersey’s long-arm statute, a court’s personal jurisdiction is only

constrained “by ‘traditional notions of fair play and substantial justice,’ inhering in the

Due Process Clause of the Constitution.” Carteret, 954 F.2d at 145 (citing Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945)).

       Plaintiffs do not argue that this Court has general jurisdiction over Mitlitsky 5;

they only contend that this Court may exercise specific jurisdiction. Whether a court

may exercise specific jurisdiction over a defendant involves a three-part inquiry. In

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312 (3d Cir. 2007), the Third Circuit described

that test as follows:

              First, the defendant must have “purposefully directed [its]
              activities” at the forum. Burger King Corp. v. Rudzewicz, 471

Fed. R. Civ. 12(h)(1), BAPCO has not waived this defense and could bring a follow-up
motion to dismiss for lack of personal jurisdiction.” (citation omitted)). The Court need
not resolve whether Mitlitsky waived his right to bring a motion under Fed. R. Civ. P.
12(b)(2) because, as discussed below, Mitlitsky is subject to personal jurisdiction in New
Jersey on all of plaintiffs’ claims.
5
  “‘[G]eneral’ or ‘all purpose’ jurisdiction . . . permits a court to assert jurisdiction over
a defendant based on a forum connection unrelated to the underlying suit (e.g.,
domicile).” Walden v. Fiore, 571 U.S. 277, 284 n.6 (2014).
                                             10
              U.S. 462, 472, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)
              (quotation marks omitted). Second, the litigation must “arise
              out of or relate to” at least one of those activities. Helicopteros,
              466 U.S. at 414, 104 S. Ct. 1868; Grimes v. Vitalink Commc’ns
              Corp., 17 F.3d 1553, 1559 (3d Cir.1994). And third, if the
              prior two requirements are met, a court may consider
              whether the exercise of jurisdiction otherwise “comport[s]
              with ‘fair play and substantial justice.’” Burger King, 471 U.S.
              at 476, 105 S. Ct. 2174 (quoting Int’l Shoe, 326 U.S. at 320, 66
              S. Ct. 154).

Id. at 317 (alterations in original). “Such a determination is claim specific because a

conclusion that the District Court has personal jurisdiction over one” defendant as to

a particular claim asserted by plaintiff “does not necessarily mean that it has personal

jurisdiction over that same defendant” as to other claims. Remick v. Manfredy, 238 F.3d

248, 255 (3d Cir. 2001).

                     a.      Mitlitsky is Subject to Personal Jurisdiction in New Jersey on
                             Plaintiffs’ Contract Claims

       In Counts Two and Three, plaintiffs bring claims against Mitlitsky for breach of

the Mitlitsky-CMC Agreement 6 and breach of the covenant of good faith and fair

dealing implied within that contract.7 (SAC ¶¶ 69-81.) “In deciding whether personal

jurisdiction is present in a contract claim, the court considers ‘the totality of the


6
  The Court finds it hard to believe that Mitlitsky is an individual party to the Mitlitsky-
CMC Agreement. The SAC, however, alleges that “Mitlitsky, as principal of Mitlitsky
Eggs, accepted and ratified the terms of the Mitlitsky-CMC Agreement on behalf of
Mitlitsky Eggs and himself” (SAC ¶ 22 (emphasis added)), and on this motion to dismiss,
the Court must accept those alleged facts as true, Pinker, 292 F.3d at 368.
7
  The Court assumes that plaintiffs do not bring Counts Two and Three against
Mitlitsky as they relate to the Giroux-CMC Agreement because the SAC does not allege
that Mitlitsky is a party to that contract.
                                              11
circumstances, including the location and character of the contract negotiations, the

terms of the contract, and the parties’ actual course of dealing.’” Cornish v. Morris

Commc’ns Co., LLC, No. 08-6395, 2009 WL 2169046, at *4 (D.N.J. July 16, 2009)

(Cooper, J.) (quoting Remick, 238 F.3d at 256). Generally, personal jurisdiction over a

non-resident defendant is appropriate when the contract is “of a long term, ongoing

nature, rather than a one-time occurrence or single transaction.” On-Time Staffing, LLC

v. Flexible Staffing Sols., Inc., No. 06-3951, 2007 WL 1234978, at *4 (D.N.J. Apr. 25, 2007)

(Kugler, J.).

       Taking the facts as alleged in the SAC as true, the Court finds that it has personal

jurisdiction over Mitlitsky on the contract claims.           Plaintiffs contend that in

approximately 2014, Mitlitsky ratified the Mitlitsky-CMC Agreement on behalf of

Mitlitsky Eggs and himself (SAC ¶ 22), pursuant to which Mitlitsky Eggs would

purchase CMC egg products, distribute them to supermarkets and other retailers, and

use CMC’s Marks in connection those transactions (id. ¶ 21).               Some of those

transactions allegedly occurred in New Jersey. (See id. ¶ 7 (alleging that the “purchase,

sale and delivery of counterfeit goods” occurred in New Jersey).) Individual plaintiff

Culley, fulfilled his responsibility under Fed. R. Civ. P. 12(b)(2) in a declaration in

opposition to Mitlitsky’s motion to dismiss, see Benitez, Ltd., 97 F. Supp. 3d at 581 (a

plaintiff must come forth with actual proofs in opposition to a motion to dismiss under

Fed. R. Civ. P. 12(b)(2)), which states that in furtherance of this contractual relationship,

(i) he and Mitlitsky had business-related phone calls that Mitlitsky initiated (D.E. 54-1
                                             12
¶ 7); (ii) Mitlitsky visited CMC’s facilities in Clark and Elizabeth, New Jersey in 2014

and 2016, respectively (id. ¶¶ 10-11); and (iii) he and Mitlitsky met to discuss business

“at different locations in the tri-state area, including New Jersey” (id. ¶ 13).8 In short

the SAC alleges that Mitlitsky purposefully reached out to New Jersey citizens (CMC

and Culley) to purchase CMC egg products and distributed those products using the

CMC Marks in New Jersey and engaged in communications with plaintiffs about his

business dealings with them. That this conduct took place over years demonstrates that

Mitlitsky purposely directed his activities—which are at the heart of plaintiffs’ contract

claims—at New Jersey, such that it would not offend the typical notions of fair play

and substantial justice to hale him into court in this jurisdiction. See Urich v. J. Gordon

& Co., No. 14-5490, 2015 WL 758555, at *4 (D.N.J. Feb. 23, 2015) (Hochberg, J.)

(noting that a court could exercise personal jurisdiction over a defendant on a contract

claim where it had “continued extensive communications with the Plaintiff” in forum

state).

          For the foregoing reasons, the Court finds that it may exercise personal

jurisdiction over Mitlitsky on Counts Two and Three of the SAC.




8
  Mitlitsky denies none of these facts. Rather, in his certification submitted in support
of his motion, he maintains that he has not personally—as a non-Mitlitsky Eggs
representative—availed himself of New Jersey. (See generally D.E. 51-2.)
                                            13
                     b.     Mitlitsky is Subject to Personal Jurisdiction in New Jersey on
                            Plaintiffs’ Tort Claims

       In Counts One and Four through Sixteen, plaintiffs assert intentional tort claims

against Mitlitsky. 9 Courts determining whether they may exercise specific jurisdiction

over a non-resident defendant alleged to have committed an intentional tort that caused

harm in another jurisdiction rely on the Supreme Court’s decision in Calder v. Jones, 465

U.S. 783 (1984)—the origin of the Calder “effects test.” In the Third Circuit, that test

requires the plaintiff to show:

              (1) The defendant committed an intentional tort;

              (2) The plaintiff felt the brunt of the harm in the forum such
              that the forum can be said to be the focal point of the harm
              suffered by the plaintiff as a result of that tort;

              (3) The defendant expressly aimed his tortious conduct at
              the forum such that the forum can be said to be the focal
              point of the tortious activity.

IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 265–66 (3d Cir. 1998) (footnote omitted).

Here, all three of prongs of the Calder effects test are satisfied.




9
  Specifically, those claims are (Count One) defamation and commercial disparagement;
(Count Four) unjust enrichment; (Counts Five to Seven) trademark infringement, 15
U.S.C. § 1114; (Count Eight) trademark counterfeiting, 15 U.S.C. § 1114; (Count Nine)
false designation of origin and false advertising, 15 U.S.C. § 1125(a)(1)(B); (Count Ten)
unfair competition, 15 U.S.C. § 1125(a)(1)(A); (Count Eleven) common law unfair
competition; (Count Twelve) unfair competition, N.J.S.A. 56:4-1 et seq.; (Count
Thirteen) tortious interference with contractual relations; (Count Fourteen) tortious
interference with prospective economic advantage; (Count Fifteen) civil conspiracy; and
(Count Sixteen) violations of the Defend Trade Secrets Act, 18 U.S.C. § 1839 et seq.
                                             14
         First, there is no doubt that plaintiffs allege that Mitlitsky committed intentional

torts. Second, plaintiffs felt the brunt of the harm of Mitlitsky’s alleged conduct in New

Jersey such that it is the focal point of the harm it suffered. Specifically, plaintiffs claim

that Mitlitsky made and directed the issuance of defamatory statements in the course of

commercial conduct that was centered on New Jersey (SAC ¶ 2, 66), and participated

in the “purchase, sale and delivery of counterfeit goods” in New Jersey, which infringed

the CMC Marks (id. ¶ 2). They allege that he interfered with plaintiffs’ contractual and

prospective business relationships by making defamatory statements about CMC—a

New Jersey corporation with its principal place of business in the state (id. ¶¶ 1, 148-

60), conspired to injure CMC by infringing the CMC Marks in New Jersey (id. ¶¶ 7, 161-

64), and compromised the trade secrets of CMC (id. ¶¶ 165-75). 10 In other words,

Mitlitsky’s alleged tortious conduct is claimed to have had a significant impact on

plaintiffs in this jurisdiction. Indeed, for trademark infringement, which underlies

plaintiffs’ causes of action against Mitlitsky, “[t]he law is clear that the forum may

exercise personal jurisdiction over the defendant where he is shown to have sold the

allegedly infringing product in the forum state.” Gentex Corp. v. Abbott, 978 F. Supp. 2d

391, 398 (M.D. Pa. 2013); see also TriStrata Tech., Inc. v. Emulgen Labs., Inc., 537 F. Supp.

2d 635, 640-42 (D. Del. 2008) (concluding that the sale of an infringing product to four

residents, which constituted less than 1% of defendant’s business, was sufficient to



10
     Paragraphs 173-75 of the SAC are incorrectly numbered 101-03.
                                              15
establish personal jurisdiction over defendant). Third, Mitlitsky expressly aimed his

purported tortious conduct at New Jersey by engaging in business with New Jersey

plaintiffs, communicating with and visiting them, and purchasing, selling, and delivering

infringing CMC products in the state.

       Thus the Court has personal jurisdiction over Mitlitsky on plaintiffs’ tort claims

in Counts One and Four through Sixteen.

                     c.     Mitlitsky’s Corporate Position Does Not Deprive the Court of
                            Personal Jurisdiction

       In his reply brief Mitlitsky argues that a court does not have personal jurisdiction

over an individual defendant when his only contacts with the forum are made in his

corporate capacity. (D.E. 55 at 3-8.) As a general proposition that is correct. See Norben

Imp. Corp. v. Metro. Plant & Flower Corp., No. 05-54, 2005 WL 1677479, at *5 (D.N.J.

July 15, 2005) (Lifland, J.) (“As a general rule, an individual whose contacts with the

forum state are in his corporate capacity does not thereby become subject to jurisdiction

in his individual capacity.”); United Prod. Corp. v. Admiral Tool & Mfg. Co., 122 F. Supp.

2d 560, 562 (E.D. Pa. 2000) (“In general, a court does not have personal jurisdiction

over an individual defendant whose only contacts with the forum state were taken in

his or her corporate capacity.”). But it is well settled that “[a] corporate officer is

individually liable for the torts he personally commits and cannot shield himself behind

a corporation when he is an actual participant in the tort.” Donsco, Inc. v. Casper Corp.,

587 F.2d 602, 606 (3d Cir. 1978); see also Nat’l Precast Crypt Co. v. Dy-Core of Pennsylvania,


                                             16
Inc., 785 F. Supp. 1186, 1191 (W.D. Pa. 1992) (“Accordingly, if the corporate officer

engages in tortious conduct in his/her corporate capacity in the forum, courts will

consider this conduct as contact with the forum sufficient to support a finding of

personal jurisdiction over the officer in his/her individual capacity.”). This principle

has been expressly recognized to extend to infringement and unfair competition claims.

See Columbia Pictures Indus., Inc. v. Redd Horne, Inc., 749 F.2d 154, 160 (3d Cir. 1984) (“An

officer or director of a corporation who knowingly participates in the infringement can

be held personally liable, jointly and severally, with the corporate defendant.”); Donsco,

Inc., 587 F.2d at 606 (holding that a corporate officer could be individually liable for

unfair competition and false advertising).

       Here, plaintiffs contend that Mitlitsky committed the torts personally by stating

that the alleged acts underlying those torts were undertaken by “Mitlitsky and Mitlitsky

Eggs.” (See, e.g., SAC ¶¶ 36, 38, 42, 49-51, 53-56, 61.) More critically, plaintiffs maintain

that Mitlitsky controlled Mitlitsky Eggs by asserting that he, “as the principal of

Mitlitsky Eggs, [] a closely-held corporation, is . . . personally involved in the infringing

and unlawful conduct . . . , is aware of it or should be aware of it.” (Id. ¶ 48.)

       Based on those allegations, the Court may exercise personal jurisdiction over

Mitlitsky despite his acting in his corporate capacity. Indeed, the Court in Abbott found

that it had personal jurisdiction over a corporate officer on a similar set of facts.

              [N]o such level of specificity is required to state a claim
              against Abbott for participating in the causes of action
              alleged: trademark infringement, unfair competition, and
                                             17
              unjust enrichment. To plead a case against a corporate
              officer requires only such allegations that show he
              participated in the wrongful acts. See Beistle, 914 F. Supp. at
              96 (citing Maleski, 653 A.2d at 62–63). Allegations that
              Abbott advertises, manufactures and offers to sell the
              allegedly infringing products are sufficient to state that he
              participated in such conduct. See Donsco, 587 F.2d at 606
              (noting that authorizing and approving acts of unfair
              competition constitute actual participation).

                      Finally, with or without Helicopter Helmet’s name in
              the text of the complaint, Plaintiff still states a plausible claim
              against Defendant Abbott for trademark infringement,
              unfair competition and unjust enrichment. See, e.g., Donsco,
              587 F.2d at 606; see also Ashcroft v. Iqbal, 556 U.S. 662, 663,
              129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009); Bell Atlantic Corp.
              v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d
              929 (2007). The addition of Helicopter Helmet to the
              allegations does not change Abbott’s liability. See Donsco, 587
              F.2d at 606.

978 F. Supp. 2d at 403–04.

       Thus the Court finds that Mitlitsky is subject to personal jurisdiction on all of

plaintiffs’ claims.

       B.     CMC’s Motion to Dismiss the Amended Counterclaim
              1.      Standard of Review
       In order for a pleading to survive dismissal under Fed. R. Civ. P. 12(b)(6), it must

put forth sufficient facts to show “that the claim is facially plausible.” Fowler, 578 F.3d

at 210. “[W]hen the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged” a claim will

survive a motion to dismiss, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), but a pleading


                                              18
containing only “conclusory or ‘bare bones’ allegations will” not, Fowler, 578 F.3d at

210.

       In reviewing a motion to dismiss, the court “must accept all of the [pleading’s]

well-pleaded facts as true, but may disregard legal conclusions.” Id. at 210-11. “[A]

[pleading] must do more than allege the plaintiff’s entitlement to relief. [It] has to ‘show’

such an entitlement with its facts.” Id. at 211. The facts need not show a probability

of relief; they need only show a plausibility of relief. Iqbal, 556 U.S. at 678.

              2.     Counts One and Two: Tortious Interference with Existing
                     and Prospective Economic Advantage
       Under New Jersey law, to state a claim for tortious interference with existing or

prospective economic advantage, a party must allege:

              (1) an existing or reasonable expectation of economic benefit
              or advantage; (2) the defendant’s knowledge of that
              expectancy; (3) the defendant’s wrongful, intentional
              interference with that expectancy; (4) the reasonable
              probability that the claimant would have received the
              anticipated economic benefit in the absence of the
              defendant’s interference; and (5) damages resulting from the
              defendant’s interference.

Pactiv Corp. v. Perk-Up, Inc., No. 08-5072, 2009 WL 2568105, at *11 (D.N.J. Aug. 18,

2009) (Cavanaugh, J.) (citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1167 (3d Cir.

1993)). 11 The protectable right need not be a contract, but “there must be allegations


11
   The requirements for tortious interference with economic advantage and contract
“are identical except that the tortious interference with contractual relations claim
requires proof of an existing contract.” Carpet Grp. Int’l v. Oriental Rug Importers Ass’n,
Inc., 256 F. Supp. 2d 249, 288 (D.N.J. 2003) (Greenaway, J.).
                                             19
of fact giving rise to some reasonable expectation of economic advantage.” Printing

Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 751 (1989) (citation and internal

quotation marks omitted). If that protectable right is a contract, a claim for tortious

interference will survive a motion to dismiss so long as “a plaintiff alleges the existence

of a contract,” even if it “does not plead specific facts identifying it.” IDT Corp. v.

Unlimited Recharge, Inc., No. 11-4992, 2012 WL 4050298, at *9 (D.N.J. Sept. 13, 2012)

(Salas, J.).

        Nevertheless, “a plaintiff must do more than assert that it lost business. Rather

it ‘must allege facts that show an existing or prospective economic or contractual

relationship’ for a ‘mere allegation of lost business does not suffice.’” Advanced Oral

Techs., L.L.C. v. Nutrex Research, Inc., No. 10-5303, 2011 WL 1080204, at *4 (D.N.J. Mar.

21, 2011) (Debevoise, J.) (quoting Eli Lilly & Co. v. Roussel Corp., 23 F. Supp. 2d 460,

494 (D.N.J. 1998) (Greenaway, J.)). Accordingly, “‘the claimed loss of . . . unknown

customers cannot, standing alone, state a claim for tortious interference with

prospective business relations.’” Harmon v. Borough of Belmar, No. 17-2437, 2018 WL

6068216, at *8 (D.N.J. Nov. 20, 2018) (Sheridan, J.) (alteration in original) (citation and

internal quotation marks omitted) (quoting Roussel Corp., 23 F. Supp. 2d at 494). 12


12
  Mitlitsky Eggs cites a line of cases in which courts have stated that a plaintiff need
not identify specific customers or lost business opportunities to plead a claim for
tortious interference. See, e.g., Teva Pharm. Indus., Ltd. v. Apotex, Inc., No. 07-5514, 2008
WL 3413862, at *9 (D.N.J. Aug. 8, 2008) (Brown, J.) (“This Court agrees with those
recent opinions from this District that conclude that Rule 8(a) does not require a party
to identify a specific prospective customer or contract.”); Slim CD, Inc. v. Heartland
                                             20
       CMC argues that Mitlitsky Eggs fails to state claims for tortious interference with

existing or prospective economic advantage in Counts One and Two of the amended

counterclaim because it does not identify any actual or potential customers it lost as a

result of its alleged conduct. CMC also contends that Count One is deficient because

Mitlitsky Eggs fails to identify any contract or purchase order between it and Bozzuto’s

or any other customers with which CMC interfered.13 Mitlitsky Eggs counters that it

pleads viable claims in Counts One and Two because it identifies Bozzuto’s as a

customer and it is not required to identify every customer or every lost business

opportunity to support of those claims.




Payment Sys., Inc., No. 06-2256, 2007 WL 2459349, at *4 (D.N.J. Aug. 24, 2007)
(Wolfson, J.) (declining to dismiss a tortious interference claim on the ground that
plaintiff did not identify a specific prospective economic advantage with which
defendant interfered); Syncsort Inc. v. Innovative Routines Int’l, Inc., No. 04-3623, 2005 WL
1076043, at *12 (D.N.J. May 6, 2005) (Walls, J.) (concluding that plaintiff need not
identify specific prospective customers or contracts to plead a viable claim for tortious
interference); Floorgraphics, Inc. v. New Am. Mktg. In-Store Servs., Inc., No. 04-3500, 2006
WL 2846268, at *6 (D.N.J. Sept. 29, 2006) (Thompson, J.) (explaining that it is not
necessary for a plaintiff bringing a claim for tortious interference to specifically identify
lost business opportunities). The Court is not persuaded by these decisions because
they were rendered before the Supreme Court clarified the level of specificity required
under Fed. R. Civ. P. 8(a) in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Iqbal,
which “caused a sea change in the pleading practices in federal court,” Tyco Fire Prod.
LP v. Victaulic Co., 777 F. Supp. 2d 893, 895 (E.D. Pa. 2011).
13
   CMC further maintains that Mitlitsky Eggs fails to state claims in Counts Two
through Four because they contain only a few conclusory factual allegations. While the
factual content of Counts Two through Four is spare, those Counts incorporate the
factual allegations of Count One. (See, e.g., Am. Counterclaim ¶ 16 (“Mitlitsky Eggs,
LLC repeats and realleges each and every allegation set forth in paragraphs 1 through
15.”).)
                                             21
       Construed as true and in a light most favorable to Mitlitsky Eggs, the Court finds

the allegations sufficiently plead claims for tortious interference in Counts One and

Two.    Mitlitsky Eggs alleges that it had existing and reasonable expectations of

economic benefit, including contractual expectations, from its customers and clients.

(See Am. Counterclaim ¶ 6 (maintaining that Mitlitsky Eggs had customers that

purchased certain quantities of eggs at certain prices).) It further asserts that CMC knew

of these expectations through the Mitlitsky-CMC Agreement. (See id. (claiming that

CMC learned confidential and proprietary information related to Mitlitsky Eggs’

customers during the parties’ distributor relationship).) CMC wrongfully interfered

with its customer relationships by using Mitlitsky Eggs’ proprietary and confidential

information and making derogatory comments to its customers to obtain their business.

(Id. ¶¶ 7-9, 11-12.) Last, Mitlitsky Eggs maintains it lost expected business from those

customers because they terminated their relationship with Mitlitsky Eggs or began

purchasing a reduced volume of eggs. (Id. ¶¶ 10, 14.) Those allegations are sufficient

to state a cause of action for tortious interference with existing or prospective economic

advantage. See IDT Corp., 2012 WL 4050298, at *9-11 (finding that allegations that

defendants used proprietary information and defamatory statements to lure away

plaintiff’s customers were adequate to plead a claim for tortious interference). Mitlitsky

Eggs only identifies one customer—Bozzuto’s—but a plaintiff need not identify

multiple lost business opportunities to establish a cause of action for tortious

interference. See Am. Millennium Ins. Co. v. First Keystone Risk Retention Grp., Inc., 332 F.
                                             22
App’x 787, 790 (3d Cir. 2009) (indicating that to state a claim for tortious interference

under New Jersey law a plaintiff must identify at least a “single, specific customer” that

it lost or could have acquired); IDT Corp., 2012 WL 4050298, at *9 (finding that the first

prong for a tortious interference with contract claim was satisfied where plaintiff

identified one customer). Thus the Court denies CMC’s motion to dismiss Counts One

and Two of the amended counterclaim.

              3.     Count Three: Breach of the Implied Covenant of Good Faith
                     and Fair Dealing
       “A covenant of good faith and fair dealing is implied in every contract in New

Jersey.” Wilson v. Amerada Hess Corp., 168 N.J. 236, 244 (2001). That covenant demands

that “neither party shall do anything which will have the effect of destroying or injuring

the right of the other party to receive the fruits of the contract; in other words, in every

contract there exists an implied covenant of good faith and fair dealing.” Sons of Thunder,

Inc. v. Borden, Inc., 148 N.J. 396, 420 (1997) (citation and internal quotation marks

omitted). “To establish a claim for breach of the covenant, the claimant must allege

conduct by the opposing party which ‘destroyed [the claimant]’s reasonable

expectations and right to receive the fruits of the contract.’” Soma Labs, Inc. v. Shah, No.

A-4685-16, 2019 WL 2079117, at *9 (App. Div. May 13, 2019) (alteration in original)

(quoting Sons of Thunder, 148 N.J. at 425)).

       CMC argues that Mitlitsky Eggs fails to state a claim for breach of the implied

covenant of good faith and fair dealing in Count Three of the amended counterclaim


                                               23
because it does not allege how CMC acted in bad faith or deprived Mitlitsky Eggs of

the benefits of any contract.

      Drawing all reasonable inferences in favor of Mitlitsky Eggs, the Court interprets

the allegations in the amended counterclaim to state that CMC’s performance under the

Mitlitsky-CMC Agreement was used as a pretext to gain confidential and proprietary

information regarding Mitlitsky Eggs’ business and thereby solicit Mitlitsky Eggs’

customers, such as Bozzuto’s. (See Am. Counterclaim ¶ 6 (maintaining that CMC

acquired Mitlitsky Eggs’ confidential and proprietary customer information through the

Mitlitsky-CMC Agreement).) Mitlitsky Eggs asserts that CMC then terminated the

Mitlitsky-CMC Agreement in bad faith to poach business from its existing and

protentional customers with the confidential and proprietary information it gained. (Id.

¶ 8 (claiming that CMC used Mitlitsky Eggs’ confidential and proprietary information

to solicit Mitlitsky Eggs’ customers and clients).)    Those allegations taken as true

sufficiently state a plausible claim for breach of the implied covenant of good faith and

fair dealing. 14 See River W. Meeting Assocs., Inc. v. Avaya, Inc., No. 03-1023, 2004 WL

422683, at *3 (N.D. Ill. Mar. 4, 2004) (suggesting under New Jersey law, that taking

steps to compete with a contractual partner prior to terminating the contract constitutes

a breach of the implied covenant of good faith and fair dealing); Sons of Thunder, 148

N.J. at 421 (“The obligation to perform in good faith exists in every contract, including


 The Court assumes that CMC had the unilateral right to terminate the Mitlitsky-CMC
14

Agreement because Mitlitsky Eggs is not pursuing a claim for breach of contract.
                                           24
those contracts that contain express and unambiguous provisions permitting either

party to terminate the contract without cause.”); Winks/Krug Landscaping Servs., LLC v.

Stonebridge at Wayne Homeowners Ass’n, Inc., No. 3220-15, 2017 WL 3611597, at *4 (App.

Div. Aug. 23, 2017) (indicating that a breach of the implied covenant of good faith and

fair dealing relating to the termination of a contract must show that the decision to

terminate was done with a bad motive); Defino v. Wachovia Bank, No. A-5836-12, 2015

WL 4770610, at *6 (App. Div. Aug. 14, 2015) (“The party terminating the contract has

an obligation of good faith performance up until its right of termination was actually

effective.” (citation and internal quotation marks omitted)). Accordingly, the Court

denies CMC’s motion to dismiss insofar as it relates to Count Three of the amended

counterclaim.

             4.     Count Four: Unjust Enrichment
      “To establish unjust enrichment, a plaintiff must show both that defendant

received a benefit and that retention of that benefit without payment would be unjust.”

VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554 (1994). “More specifically, a plaintiff

must ‘show that it expected remuneration from the defendant at the time it performed

or conferred a benefit on defendant and that the failure of remuneration enriched

defendant beyond its contractual rights.’” Equiom (Isle of Man) Ltd. v. Jacobs, No. 16-

4362, 2017 WL 6550481, at *4 (D.N.J. Dec. 22, 2017) (Cecchi, J.) (quoting VRG Corp.,

135 N.J. at 554).



                                          25
       Mitlitsky Eggs alleges in Count Four of the amended counterclaim that CMC

was “unjustly enriched by the efforts of Defendant Mitlitsky Eggs introducing [CMC]

to its clients and customers and by [CMC’s] tortious interference with the [its]

prospective economic advantage.” (Am. Counterclaim ¶ 24). But, as CMC notes, the

amended counterclaim is silent regarding whether Mitlitsky Eggs expected

remuneration for introducing CMC to its customers. Thus Count Four fails to state a

claim upon which relief can be granted. See D & P Constr., Inc. v. Phillipsburg Mall, LLC,

No. A-1965-15, 2017 WL 900008, at *4 (App. Div. Mar. 7, 2017) (affirming the grant

of summary judgment dismissing an unjust enrichment claim because “[p]laintiff’s

contract with Alkyha and Fonesca’s testimony support the finding that plaintiff had no

expectation of remuneration from defendant when it rendered its services”); Tyler v.

New Brunswick Sch. Dist., No. A-2825-06, 2008 WL 238615, at *6 (App. Div. Jan. 30,

2008) (“[W]ith no reasonable expectation of remuneration, plaintiff’s unjust enrichment

claim against ESC also fails.”).

       Moreover, a cause of action in quasi-contract for unjust enrichment will not lie

where a valid contract exists between the parties. See Premier Pork L.L.C. v. Westin, Inc.,

No. 07-1661, 2008 WL 724352, at *14 (D.N.J. Mar. 17, 2008) (Rodriguez, J.) (“Quasi-

contract liability will not be imposed . . . if an express contract exists concerning the

identical subject matter.” (citation and internal quotation marks omitted)); Century 21-

Main St. Realty, Inc. v. St. Cecelia’s Church, No. A-2506-15, 2017 WL 3880454, at *5 (App.

Div. Sept. 6, 2017) (“If a contract exists between the parties, unjust enrichment is
                                            26
generally inapplicable.”). Notably, Mitlitsky Eggs does not dispute that there was a valid

contract between it and CMC—i.e. the Mitlitsky-CMC Agreement. (See D.E. 53,

Answer ¶ 21 (admitting to the terms of the Mitlitsky-CMC Agreement).) Mitlitsky Eggs

therefore cannot sustain a claim for unjust enrichment against CMC for this reason as

well. 15

           Thus the Court grants CMC’s motion to dismiss Count Four of the amended

counterclaim.

IV.        Conclusion
           For the foregoing reasons, Mitlitsky’s motion to dismiss for lack of personal

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2) is denied, and CMC’s motion to dismiss

the amended counterclaim for failure to state a claim upon which relief can be granted

under Fed. R. Civ. P. 12(b)(6) is granted in part and denied in part. An appropriate

order will be entered.

                                                  /s/ Katharine S. Hayden
Dated: October 16, 2019                           Katharine S. Hayden, U.S.D.J.




15
   Quoting Goldsmith v. Camden County Surrogate’s Office, 408 N.J. Super. 376, 382 (App.
Div. 2009), Mitlitsky Eggs argues that “unjust enrichment may arise outside the usual
quasi-contractual setting.” In making that statement in Goldsmith, the court relied on
County of Essex v. First Union Nat. Bank, 373 N.J. Super. 543 (App. Div. 2004), aff’d in
part, rev’d in part, 186 N.J. 46 (2006), in which the court observed that, outside the quasi-
contractual setting, “unjust enrichment has been used to deny the wrongdoer any profit
from the transaction” “when corrupt means have been employed to obtain a governmental
contract.” Id. at 550 (emphasis added). That is clearly not the case here.
                                             27
